625 F.2d 1310
23 Fair Empl.Prac.Cas.  1510,24 Empl. Prac. Dec. P 31,372UNITED STATES of America, Plaintiff-Appellee,v.The CITY OF MIAMI, FLORIDA, et al., Defendants-Appellees,v.FRATERNAL ORDER OF POLICE, CITY OF MIAMI LODGE NO. 20,Kenneth R. Harrison, President, and the MiamiPolice Benevolent Association,Defendants-Appellants.
No. 77-1856.
United States Court of Appeals, Fifth Circuit.
Aug. 26, 1980.

Appeal from the United States District Court for the Southern District of Florida; Joe Eaton, Judge.


1
Irving Weinsoff, Miami, Fla., for defendants-appellants.


2
David L. Rose, Squire Padgett, Dept. of Justice, Washington, D. C., for plaintiff-appellee.


3
George F. Knox, Jr., Miami, Fla., for City of Miami.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


5
(Opinion, 5 Cir., 1980, 614 F.2d 1322).


6
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLERK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK and WILLIAMS, Circuit Judges.

BY THE COURT:

7
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


8
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.